Title: From George Washington to Henry Laurens, 18 December 1778
From: Washington, George
To: Laurens, Henry


  
    My dear Sir,
    Head Qrs Middle brook [N.J.]December the 18th 1778.
  
I received your official Letter of the 8th Instant, advising that your relinquishment of the Presidency would soon take place, which I see has happened; and assuring me of the respect and esteem you should always retain for me. Permit me in turn, Sir, to assure you in the language of the most unfeigned sincerity, that I hold myself under great obligations for the very polite & satisfactory manner, in which you conducted the Official intercourse that has subsisted between us; and for the flattering marks of confidence and friendship, with which you honored me in a private capacity.
These considerations, and the most perfect conviction of your unwearied assiduity to promote the interest of America, in every instance in your power, have attached me to you, by the ties of the truest respect & affection; And—wherever you may be, and in whatever situation, I shall ever wish you happy—and shall set a high value upon your friendship and corrispondance. I have the honor to be Dear Sir Yr Affecte & Oblig’d Hbe Servt

  Go: Washington

